DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9, 16 are objected to because of the following informalities:

For claim 2:
In line 1, it should be “includes”.

For claim 9:
In line 1, it should be “includes”.

For claim 16:
In line 2, it should be “wherein the set of attributes includes”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,999,374.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the issued patent merely broaden the scope of the claims of the issue patent and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 4, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 3:
In line 1, “the at least one sensor device” lacks of antecedent basis.

For claim 4:
In line 4, “the map” lacks of antecedent basis.

For claim 7:
In line 3, “the accessing the second data stream from the plurality of data streams” lacks of antecedent basis. Although “a plurality of data streams” was previously introduced, “accessing second data stream from the plurality of data streams”, as claimed, was not.

For claim 8:
In line 2, “the plurality of data streams” lacks of antecedent basis.
In line 3, “the vehicle” lacks of antecedent basis.

For claim 11:
In line 4, “the map image” lacks of antecedent basis.

For claim 15:
In line 4, “the plurality of data streams” lacks of antecedent basis.
In line 5, “the vehicle” lacks of antecedent basis.

For claim 18:
In line 5, “the map image” lacks of antecedent basis.

For claims 9-14 and 16-20:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 5-9, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US Patent Application Publication No. 2018/0262724) in view of Kubo et al. (US Patent Application Publication No. 2019/0327590).

Regarding claim 1, Ross teaches a system (Fig. 2) comprising:
at least one sensor device mounted at a vehicle to generate sensor data comprising a plurality of data streams (camera 202 mounted on vehicle 204);
a memory (memories 108, 114, and internal memory of sensors [Paragraphs 5, 23]); and
one or more processors configured to perform operations ([Paragraph 5]) comprising:
accessing a first data stream from the plurality of data streams generated by a first sensor device mounted at the vehicle (upon triggering events, camera 202 starts recording data, thus accessing a first data stream [Paragraphs 5, 25-26]);
detecting a feature within the first data stream generated by the first sensor device mounted at the vehicle, the feature corresponding with an event (it is detected arrival of the vehicle 204 to a location; thus, being feature the detection of the aimed place, and being the event the arrival to said aimed place [Paragraphs 25-27]);
selecting a second sensor device mounted at the vehicle from among a plurality of sensor devices based on the event in response to the detecting the feature that corresponds with the event within the first data stream (hence, different sensors are selected and activated upon arrival of the vehicle to the aimed place such as secondary camera 226 [Paragraphs 25-27, 34]);
accessing a second data stream generated by the second sensor device (from secondary camera 226, generated data stream is accessed [Paragraph 34]).
However, Ross does not explicitly mention the second data stream comprising a set of attributes; and presenting an event indicator based on the set of attributes from the second data stream.
Kubo teaches, in a similar field of endeavor of vehicle systems, the following:
the second data stream comprising a set of attributes; and presenting an event indicator based on the set of attributes from the second data stream (upon an initial detection of event types (e.g. identification of users), second streams are considered, such as utterance of expressions, for determining eventual events/actions based on said utterance. Then, upon the determination of the utterance and being in compliance with current situations, an event indicator is presented to the users [Abstract | Figs. 1-6 | Paragraphs 51-52]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Ross) by presenting an event indicator of second data stream (as taught by Kubo) for the purpose of providing information about boarding situations to occupants (Kubo – Paragraph 12).

Regarding claim 2, Kubo further teaches the system of claim 1, wherein the set of attributes include location data (as in Fig. 4B, ), and the presenting the event indicator based on the set of attributes from the second data stream includes: causing display of the event indicator at a position within a map image based on the location data (thus, in Fig. 4B, it is shown the map image representation of the event indicator).

Regarding claim 5, Ross further teaches the system of claim 1, he system of claim 1, wherein the first data stream comprises a video stream (video from camera 402), and the second data stream comprises an inertial data stream (further streaming determining whether the intruder was allowed or not to be present, or whether the intruder had a gun [Paragraph 38]).

Regarding claim 6, Ross further teaches the system of claim 1, wherein the feature includes a signal, the first data stream includes a video data stream (videos streaming from camera 202), and the detecting the feature that corresponds with the event type within the first data stream includes: receiving the signal via the video data stream (upon a detection of an intruder, camera starts recording/streaming [Paragraphs 6, 25, 38-41]); and activating the second data stream responsive to the receiving the signal via the video data stream (further streaming determining whether the intruder was allowed or not to be present, or whether the intruder had a gun [Paragraphs 6, 18, 25, 38-41]).

Regarding claim 7, Ross further teaches the system of claim 1, wherein the accessing the first data stream from the plurality of data streams occurs at a first network node (for example at device manager 404), and wherein the accessing the second data stream from the plurality of data streams occurs at a second network node (a person having ordinary skills in the art would recognize that, since a plurality of sensors and devices are used, several network nodes are used in the disclosed system [Paragraphs 5, 6, 18, 25]).

Regarding claims 8, 9, 12-14, these claims are rejected as applied to claims 1, 2, 5-7, respectively.

Regarding claims 15, 16, 19, 20, these claims are rejected as applied to claims 1, 2, 5, 6, respectively.

Claims 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US Patent Application Publication No. 2018/0262724) in view of Kubo et al. (US Patent Application Publication No. 2019/0327590) and further in view of Kwon et al. (US Patent Application Publication No. 2017/0345283).

Regarding claim 3, the combination of Ross and Kubo teaches all the limitations recited in claim 1.
However, the combination of Ross and Kubo does not explicitly mention wherein the at least one sensor device from among the plurality of sensor devices corresponds with a device identifier, and the presenting the event indicator includes causing display of a notification that includes the event indicator at a device associated with the device identifier.
Kwon teaches, in a similar field of endeavor of video systems, the following:
wherein the at least one sensor device from among the plurality of sensor devices corresponds with a device identifier, and the presenting the event indicator includes causing display of a notification that includes the event indicator at a device associated with the device identifier (Fig. 5 illustrates the displaying of an event with logs, time stamps, identifiers, from incidents.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Ross) by presenting an event indicator of second data stream (as taught by Kubo) by implementing device identifier and display (as taught by Kwon) for the purpose of showing users the different incidents in a practical manner (Kwon – Paragraph 3).

Regarding claim 4, the combination of Ross and Kubo teaches all the limitations recited in claim 1.
However, Ross does not explicitly mention wherein the presenting the event indicator that corresponds with the event includes operations further comprising: causing display of a graphical user interface that includes a presentation of the map image at a client device.
Kwon teaches, in a similar field of endeavor of video systems, the following:
wherein the presenting the event indicator that corresponds with the event includes operations further comprising: causing display of a graphical user interface that includes a presentation of the map image at a client device (Fig. 5 illustrates the displaying of an event with logs, time stamps, identifiers, from incidents).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Ross) by presenting an event indicator of second data stream (as taught by Kubo) by implementing device identifier and display (as taught by Kwon) for the purpose of showing users the different incidents in a practical manner (Kwon – Paragraph 3).

Regarding claims 10-11, these claims are rejected as applied to claims 3-4, respectively.

Regarding claims 17-18, these claims are rejected as applied to claims 3-4, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633